Appeal by the defendant husband from an order of the Supreme Court, Westchester County, dated October 27, 1976, which, upon plaintiff's motion, inter alia, to modify the terms of a certain stipulation entered into between the parties, inter alia, interpreted certain provisions of the stipulation as requiring him to pay plaintiff one third of his gross earnings "when and as received”. Order affirmed, with $50 costs and disbursements. While it may be true that the order dated June 29, 1976 was the law of the case with respect to courts of co-ordinate jurisdiction, the doctrine of the law of the case does not apply to a court which, as here, is required to review the later order on an appeal (Adelphi Enterprises v Mirpa, Inc., 33 AD2d 1019; Matter of Romanchuk v County of Westchester, 42 AD2d 783). We believe that Special Term correctly interpreted the language of the stipulation in question in its order dated October 27, 1976. We note that the defendant remains liable for alimony payments based upon one third of his gross commissions earned and received from the date of the stipulation. Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.